Citation Nr: 1806389	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-16 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent for residuals of a right ankle arthrotomy (right ankle disability) prior to July 1, 2015, and in excess of 10 percent thereafter.

2.  Entitlement to a disability rating in excess of 0 percent for bilateral tinea pedis.

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a left wrist disability.

6.  Entitlement to service connection for dermatitis of the bilateral hands.

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to service connection for a right hip disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1989 to August 1989 and in the Navy from October 1989 to June 2009.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The matter was transferred to the RO in Cleveland, Ohio which has jurisdiction.

During the pendency of the appeal, a May 2017 rating decision granted an increased 10 percent rating for the right ankle disability, effective July 1, 2015.  As this was not a grant of the full benefit sought on appeal and the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.


The issues of entitlement to service connection for a right hip disability and dermatitis of the bilateral hand, and increased rating claims for a right ankle disability and bilateral tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A low back disability, diagnosed as osteoarthritis of the spine, is related to service.

2.  There is no current diagnosis of a left wrist disability.

3.  There is no current diagnosis of a right wrist disability.

4.  There is no current diagnosis of a right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the spine are met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  A left wrist disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2017).

3.  A right wrist disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2017).

4.  A right foot disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Additionally, the Veteran testified at an August 2017 Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issues, discussed the evidence of record and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).  In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309 (a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The Veteran must have served 90 days or more during a war period or after December 31, 1946, and the chronic disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Back

The Veteran asserts that he initially injured his back in service when he was hoisted out of the water during a helicopter rescue operation.  

Service treatment records show a diagnosis and treatment for spondylolisthesis of L5 following the hoisting accident.  Additionally, in April 2008, the Veteran received treatment for back pain following a motor vehicle accident.  No other complaints of back pain were noted in service, to include on the January 2005 and November 2006 VA physical examinations.  The May 2009 separation examination noted a normal clinical evaluation of the spine.

A June 2009 VA examination shows that the Veteran had stiffness and constant pain in the lower back.  Although the Veteran reported that he had "extra lumbar vertebrae and hoisting trauma" while in service, the VA examiner did not find a current diagnosis because "there was no pathology to render a diagnosis." 

In a June 2012 letter, a private treating physician opined that the Veteran's areas of misalignment of his lumbar spine were most likely the result of the in-service hoisting accident.  She further indicated that the Veteran would have recurrent issues with his lower back.

Post service VA treatment records show constant complaints and treatment for low back pain.  

Additional private treatment records show complaints and treatment for back pain.  A November 2016 treatment record reflects a diagnosis of osteoarthritis of the spine with radiculopathy.  A December 2016 private treatment record shows a diagnosis of spondylolisthesis, stenosis disc L5-L1. 

The Veteran underwent an additional VA examination in May 2017.  The VA examiner noted the Veteran's 2000 diagnosis of spondylolisthesis L5 and his 2015 diagnosis of arthritis of the spine.  He also noted the Veteran's 2016 treatment of left leg sciatica.  However, the VA examiner opined that the Veteran's back disability was less likely than not related to service.  He reasoned there was no evidence of chronicity because the Veteran's separation examination in May 2009 showed a normal clinical evaluation of the back and the Veteran denied back pain and treatment on in-service Reports of Medical Assessment.

During the September 2017 Board hearing, the Veteran recounted his in-service hoisting accident.  He described the incident in detail and indicated that he has had back pain since the in-service injury.  

The Veteran has consistently reported that his back pain started when he had the hoisting accident during service.  The Board finds the Veteran to be credible with respect to the in service injury to his back.  The Veteran's testimony establishes that he has had recurrent back pain since service.  

Moreover, the Board assigns the June 2012 private physician opinion more probative weight than the May 2017 VA examination.  The Board notes that the VA examiner found no nexus to service, but did not address the positive nexus opinion provided by the private physician.  Further, even after the VA examiner noted the Veteran's statement regarding in-service injury, he determined that there was no evidence of chronicity; however, he did not address the fact that the Veteran filed this claim for service connection in May 2009 while he was still on active duty, which provides evidence of chronicity.  The VA examiner's opinion is therefore based on an inaccurate factual premise that there is no evidence of chronicity.   See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Given the Veteran's complaint of back pain in service and his testimony which establishes recurrent symptoms since service, any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  Thus, resolving reasonable doubt in the Veteran's favor, service connection for a low back disability, diagnosed as osteoarthritis of the spine during the appeal period, is warranted.  38 C.F.R. § 3.102.

Left Wrist, Right Wrist, and Right Foot

The Veteran contends that he has experienced pain in the left and right wrists since service.  However, there is no evidence that the Veteran has any current disabilities of the wrists.  The Veteran has submitted no evidence to show the existence a current diagnosis of the wrists.

The Veteran underwent a VA examination in June 2009.  During the examination, the Veteran reported that his bilateral wrist condition existed for 13 years and the right foot condition, described as a "hyperextended arch" existed for 19 years.  Upon physical examination, the examiner noted that the Veteran's bilateral wrists showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  There was no limitation of motion of the joints.  Neurological function of the upper and lower extremities was within normal limits for both motor function and sensory function.

Similarly, the June 2009 VA examiner reported that the Veteran's feet revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity.  

X-ray results for the right foot, right wrist, and left wrist, were all within normal limits.  The examiner determined that the Veteran's bilateral wrist condition had resolved and there was no current diagnosis; and there was no current diagnosis of a right foot condition because there was no pathology to render a diagnosis. 

In a November 2010 statement, the Veteran indicated that he was diagnosed with chronic neuropathy pain and arthroscopic surgery was recommended.  He further indicated that the right wrist was in the beginning stages of what the right wrist "went through."  

In a February 2011 statement from the Veteran's wife, she reported that the Veteran started having severe pain in his wrists "around 2001."  She further reported that the Veteran cannot play golf without pain and has pain while he works on helicopters. 

STR's show treatment for problems with the ulnar nerve of his left wrist in October 2005.  Post service VA treatment records show complaints of and left wrist pain, with a notation of a history of ulnar nerve entrapment neuropathy.  However, the records do not show any diagnoses for left wrist, right wrist, or right foot disabilities during the pendency of the appeal.  

A July 2015 VA treatment note shows that the Veteran reported pain in his left wrist.  X-ray results of the left wrist were normal.  An August 2015 VA treatment record shows that left wrist X-ray and electromyogram results were negative.  

During the August 2017, the Veteran indicated that he has had right wrist and left wrist pain since service.  He testified that doing constant push-ups, and repetitive movements like twisting things while in service are the causes of his bilateral wrist pain.  Regarding his right foot disability, the Veteran indicated that there was no right foot disability other than the right ankle disability currently on appeal.

Upon review of the record, the Board finds that the weight of the evidence is against finding that the Veteran has a current disability of the bilateral wrists and the right foot.  Although there is evidence of in-service injury and treatment of the ulnar nerve of his left wrist in October 2005, there is no evidence of a current disability; only pain.  There is no evidence of any diagnosis of a right wrist disability or right foot disability in the record.  Notably, during the August 2017 Board hearing, the Veteran testified that there was no right foot disability.  The Board finds that the June 2009 VA examination report is highly probative with respect to service connection for a bilateral wrist disability and a right foot disability, and is adequately based on objective findings as shown by the record.  Accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, with consideration of the Veteran's history (to include the in-service injury and treatment), and provides competent, credible, and probative evidence which shows that the Veteran does not have a current disability of the bilateral wrists or right foot.

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69   (1994).  While the Veteran is competent to report his symptoms, the evidence, including his own statements and his wife's statement, demonstrates that the Veteran experiences pain in the bilateral wrists, but not that he has current disabilities.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  

To the extent that the Veteran has pain in his wrists, symptoms alone, without a diagnosed disorder, does not constitute a disability for VA compensation.  See Sanchez- Benitez, 13 Vet. App. at 285 (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez, 239 F.3d at 1361-62.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current "disability" or residuals of an in-service injury any time during the appeal period or immediately prior to filing the claim, that holding is of no advantage.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  As such, the Board finds that the preponderance of the evidence is against the claims for service connection for a bilateral wrist disability and a right foot disability; therefore, the appeal must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is granted.

Service connection for a left wrist disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a right foot disability is denied.


REMAND

Remand is required for further development of the remaining claim as the record and the Veteran's August 2017 Board hearing testimony indicate the need for VA examinations to determine the nature and etiology of his right hip disability and dermatitis of the bilateral hands.  Additionally, remand is warranted for a VA examination to evaluate the current severity of the service-connected right ankle disability.  Lastly, the issue of an increased rating for bilateral tinea pedis is intertwined with the issue of service connection for dermatitis of the bilateral hands as the adjudication of that issue may have an impact on the rating for tinea pedis.


Regarding service connection for the right hip disability, an August 2015 MRI shows that the Veteran has "borderline increased femoral alpha angle of 56 degrees" seen with femoral acetabular impingement" and "small to moderate joint effusion."  There was also abnormal morphology of the anterior labrum suggesting underlying lateral tear.  An October 2015 VA treatment record shows that the Veteran has a diagnosis of subtle acetabular dysplasia.  Further, the Veteran consistently complains of pain in his right hip.  As such, a VA opinion regarding the relationship, if any, of his right hip disability and service.

Regarding service connection for dermatitis of the bilateral hands, during the August 2017 Board hearing, the Veteran testified that his hands get extremely dry at times, and also crack in the creases.  He reported that the symptoms are similar to what happens on his feet.  STRs show that the Veteran was treated for dermatitis of the hands while in service; therefore, a VA examination and opinion is necessary to determine the nature and etiology of current any skin disability on the hands.

A VA examination is also necessary to determine the current severity of the right ankle disability.  The Veteran underwent a VA examination in August 2016; however, it is not clear whether the Veteran has moderate or marked limitation of ankle motion.  Additionally, during the August 2017 Board hearing, the Veteran testified that it feels like the two tendons on the top of his right foot are being pinched.  Therefore, a new VA examination should be obtained.

Finally, a VA examination is necessary to determine the current severity of bilateral tinea pedis as the Veteran testified that the tinea pedis manifests as "splits in between his toes" if he wears boots too long.  He reported that he has flare-ups on his feet and also has a leathery patch on his right foot.  He indicated that he treats the condition with Lotrimin.

It is noted that the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the severity of the Veteran's tinea pedis of the bilateral feet, the Veteran should be afforded a VA examination during a period when his condition is "active" if that can be arranged.  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The AOJ should therefore attempt to schedule an examination in consultation with the Veteran as to when his skin disability is active.  

In light of the remand, updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for a VA examination determine whether dermatitis of the bilateral hands is related to his military service.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active" if that can reasonably be arranged.  

The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his skin disability.  A detailed explanation is requested for all opinions provided.  

Based on the clinical examination, a review of the evidence of record, including his in-service treatment for dermatitis of the hands, and his August 2017 Board testimony that his hands currently get extremely dry at times, and also crack in the creases, the examiner must indicate whether dermatitis of the bilateral hands is at least as likely as not caused or aggravated by the Veteran's military service. 

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

3.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine whether the Veteran's right hip disability is related to his military service.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

Based on the clinical examination, a review of the evidence of record, including the August 2015 MRI which shows that the Veteran has "borderline increased femoral alpha angle of 56 degrees" seen with femoral acetabular impingement", "small to moderate joint effusion", and abnormal morphology of the anterior labrum suggesting underlying lateral tear; the October 2015 VA treatment record which shows that the Veteran has a diagnosis of subtle acetabular dysplasia; the Veteran's wife's statement that the Veteran injured his hip in 2006 and has not been able to work out anymore; and the Veterans complains of pain in his right hip, the examiner must indicate whether a right hip disability is at least as likely as not caused or aggravated by the Veteran's military service. 

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

4.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the nature and severity of his tinea pedis of the bilateral feet.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active" if that can reasonably be arranged.  

The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his skin disability.  

A rationale for all opinions should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

5.  Upon completion of directive #1, schedule the Veteran for a VA examination to determine the nature and severity of his right ankle disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner is to identify the current nature and severity of all manifestations of the Veteran's right ankle disability.  

In addition to recording the range of motion of the right ankle, if there is evidence of pain on motion, the examiner is to indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion.

The examiner is to also record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is to state whether the Veteran suffers from moderate or marked limitation of ankle motion, and any malunion.  The examiner is to also indicate whether the Veteran has any ankylosis of the right ankle and, if so, at what degree the ankle is ankylosed.

A rationale for all opinions offered should be provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.

6.  Thereafter, readjudicate the issues on appeal.   If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


